     Case 4:18-cv-04412 Document 143 Filed on 11/18/19 in TXSD Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOHN SAIN, et al.,                                     )
                                                       )
                                           Plaintiffs, )
                                                       )
v.                                                     )   Case No. 4:18-cv-04412
                                                       )
BRYAN COLLIER, et al,                                  )
                                                       )
                                          Defendants, )
                                                       )



                     DEFENDANTS’ RESPONSE IN OPPOSITION TO
                     PLAINTIFFS’ REQUEST TO APPOINT COUNSEL


      1.     Plaintiffs Wilson, Cummings, Smith, Sain, and Gullett, as well as Mr.

Capuchino 1, have been reassigned to the Pack Unit. See Defs.’ Mot. to Dismiss [ECF

No. 141]. As a result, the remaining Defendants have provided Plaintiffs with their

requested relief—air-conditioning and heat mitigation measures equal to those at

the Pack Unit. And Plaintiffs cannot now maintain claims related to conditions at

the Luther Unit. There is no further relief for the Court to order.

      2.     The Court has repeatedly denied Plaintiffs’ prior requests for

appointment of counsel. See Nov. 26, 2018 Order [ECF No. 7]; April 29, 2019 Order

[ECF No. 67]; Mem. Op. & Order [ECF No. 120]. Plaintiffs’ claims are now moot.

They do not need counsel to seek any relief from this Court. Defendants respectfully

request that the Court denies Plaintiffs’ motion to appoint counsel.



1 Salvador Capuchino is not a plaintiff in this action. The Court denied the
Plaintiffs’ motion to add him as a party. ECF No. 120 ¶ 3. Mr. Capuchino, however,
                                           1
    Case 4:18-cv-04412 Document 143 Filed on 11/18/19 in TXSD Page 2 of 4



                                           Respectfully Submitted.

                                           KEN PAXTON
                                           Attorney General of Texas

                                           JEFFREY C. MATEER
                                           First Assistant Attorney General

                                           RYAN BANGERT
                                           Deputy Attorney General for Legal
                                           Counsel

                                           DARREN L. MCCARTY
                                           Deputy Attorney General for Civil
                                           Litigation

                                           /s/ Todd Lawrence Disher
                                           TODD LAWRENCE DISHER
                                           Attorney-in-Charge
                                           Trial Counsel for Civil Litigation
                                           Tx. State Bar No. 24081854
                                           Southern District of Texas No. 2985472
                                           Tel.: (512) 463-2100; Fax: (512) 936-0545
                                           todd.disher@oag.texas.gov
                                           P.O. Box 12548
                                           Austin, Texas 78711-2548

                                           LEAH J. O’LEARY
                                           Deputy Chief, Law Enforcement Defense
                                           Division
                                           Texas Bar No. 24079074
                                           Southern District of Texas No. 1563191

                                           JEANINE M. COGGESHALL
                                           Assistant Attorney General
                                           Law Enforcement Defense Division
                                           Texas State Bar No. 24083162
                                           Southern District of Texas No. 2563655


                                           COUNSEL FOR DEFENDANTS




has also been reassigned to live at the Pack Unit.
                                          2
    Case 4:18-cv-04412 Document 143 Filed on 11/18/19 in TXSD Page 3 of 4



                      NOTICE OF ELECTRONIC FILING

       I certify that I electronically submitted for filing a true and correct copy of
this document in accordance with the Electronic Case Files system of the Southern
District of Texas, on November 18, 2019.

                                       /s/ Todd Lawrence Disher
                                       TODD LAWRENCE DISHER
                                       Attorney-in-Charge




                       CERTIFICATE OF CONFERENCE

      Due to the pro se status of the remaining Plaintiffs and their incarceration at
the Pack Unit, conference was not practicable before filing this response.

                                       /s/ Todd Lawrence Disher
                                       TODD LAWRENCE DISHER
                                       Attorney-in-Charge




                                          3
    Case 4:18-cv-04412 Document 143 Filed on 11/18/19 in TXSD Page 4 of 4




                         CERTIFICATE OF SERVICE

      I certify that I mailed a true and correct copy of this document via United
States Postal Service, certified mail, return receipt requested, on November 18,
2019, addressed to:


John Sain, TDCJ # 1373168               David Wilson, TDCJ No 01648044
Wallace Pack Unit                       Wallace Pack Unit
2400 Wallace Pack Road                  2400 Wallace Pack Road
Navasota, Texas 77868                   Navasota, Texas 77868

David Cummings, TDCJ No 02153663        Salvador Capuchino, TDCJ No. 01675667
Wallace Pack Unit                       Wallace Pack Unit
2400 Wallace Pack Road                  2400 Wallace Pack Road
Navasota, Texas 77868                   Navasota, Texas 77868

Phillip Gullett, TDCJ No 01672020
Wallace Pack Unit
2400 Wallace Pack Road
Navasota, Texas 77868



                                     /s/ Todd Lawrence Disher
                                     TODD LAWRENCE DISHER
                                     Attorney-in-Charge




                                       4
